Citation Nr: 0730666	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978 and from April 1979 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, which denied the benefits sought on 
appeal.  

The RO reopened the previously denied claim for service 
connection for hearing loss in the August 1995 rating 
decision and denied the claim on the merits.  The Board 
agrees with the RO's determination to reopen the veteran's 
claim for entitlement to service connection for hearing loss 
on the basis that new and material evidence has been 
submitted, and will proceed accordingly on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability for 
VA benefit purposes.

2.  The evidence of record demonstrates that the veteran's 
tinnitus is likely related to service.


CONCLUSIONS OF LAW


1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how a disability rating and 
effective date is assigned, in light of the decision reached 
below that error was harmless, and questions pertaining to 
those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Criteria for Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Sensorineural 
hearing loss, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

I.   Entitlement to service connection for bilateral hearing 
loss.

The veteran's service medical records are notable for 
complaints, treatment and diagnosis of ear related 
difficulties.  The veteran's separation examination noted 
scarring of both tympanic membranes.  Hearing was within 
normal limits. 

The veteran underwent a VA audiological examination in April 
2004.  In pure tone thresholds, in decibels, the results were 
as follows:

Hz:		500 1000 2000 3000 4000	Avg
Right Ear:	10    05    05     15      10 	09
        Left Ear:	10    05    05     25      10 	11

Speech recognition studies were 100 percent for the right 
ear, and 96 percent for the left ear.

The examiner diagnosed the veteran with normal hearing 
sensitivity for 500 through 4000 Hz bilaterally, with 
excellent word recognition bilaterally.  The examiner opined 
that it was not at least as likely as not that permanent 
hearing loss was linked to the veteran's bilateral 
tympanosclerosis.  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

The preponderance of the evidence shows that the veteran does 
not meet the requirements for impaired hearing under 
38 C.F.R. § 3.385.  Rather, VA medical records show the 
veteran's hearing is within normal limits for VA compensation 
purposes.  Indeed, an April 2004 VA examination diagnosed the 
veteran with normal hearing sensitivity.  Given that 
audiometric findings of record do not support a finding of 
hearing loss for VA purposes, the claim must be denied for 
lack of a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

For these reasons, the Board finds that the claim of the 
veteran is without merit and must be denied as a matter of 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit). For 
these reasons, the claim of service connection for bilateral 
hearing loss must be denied by operation of law. 

II.  Entitlement to service connection for tinnitus.

The veteran's service medical records are devoid of any 
complaints, treatment or diagnosis of tinnitus.  However, in 
a November 1994 VA audiological examination, two months after 
service, the veteran reported complaints of tinnitus.  

In April 2004 the veteran underwent a VA examination where 
the veteran reported occasional tinnitus and ear pain, more 
often in his right ear and the examiner opined that the 
veteran's tinnitus was not at least as likely as not linked 
with the tympanosclerosis, based on the fact that there were 
no apparent references to tinnitus in the service medical 
records.  The examiner further explained, however, that 
tinnitus could be associated with trauma to the tympanic 
membrane and malfunctions of the pressure balance in the 
middle ear.  The examiner did not comment on the evidence 
detailing the veteran's complaints of tinnitus just two 
months after discharge from service.

In this case, a review of post-service VA medical records 
reveals complaints of tinnitus approximately two months after 
service.  In addition, an April 2004 VA examiner noted that 
tinnitus could be associated with trauma to the tympanic 
membrane.  Further, in-service records reveal a diagnosis of 
barotitis, which, among other in-service ear pathology, has 
apparently contributed to the veteran's service-connected 
tympanosclerosis.  The definition of barotitis media includes 
symptoms of tinnitus.  Dorland's Illustrated Medical 
Dictionary, 201 (30th ed. 2003).  While the veteran did not 
specifically report tinnitus in-service, tinnitus is 
apparently a typical symptom of barotitis.  Considering that 
the veteran continues to suffer from significant service-
incurred ear pathology and reported tinnitus just two months 
after discharge from service, the Board finds that the 
veteran's currently diagnosed tinnitus is likely related to 
service.  In light of the available evidence and resolving 
all doubt in favor of the veteran, entitlement to service 
connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


